DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipate by Yuyama (US 6,394,308).

Referring to claim 4.  Yuyama discloses a rotor (4; Figure 4) which is rotatably contained in a cassette main body (1) for containing tablets (T) and has a plurality of tablet guide paths (5) for guiding the tablets in the cassette main body (1) to a tablet discharging hole (8; Figure 4) provided in the cassette main body (1),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (7; Figure 11) provided on the upper side of the tablet discharging hole (8) of the cassette main body (1),

Referring to claim 5.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the tablet support table (3x; Figure 7) has an inclined surface (see inclined surface of 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) below the partitioning member (7) and is formed so that the tablet falls down on the inclined surface (see inclined surface of 3x; Figure 7) and is discharged from the tablet discharging hole (8).

Referring to claim 6.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the rotor is contained in a tablet cassette (1; Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 6,394,308) in view of Hardwood (US 5,026,709).

Referring to claim 1.  Yuyama discloses a rotor (4; Figure 4) which is rotatably contained in a cassette main body (1) for containing tablets (T) and has a plurality of tablet guide paths (5) for guiding the tablets in the cassette main body (1) to a tablet discharging hole (8; Figure 4) provided in the cassette main body (1),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (7; Figure 11) provided on the upper side of the tablet discharging hole (8) of the cassette main body (1),
the rotor (4) includes:
a tablet support table (3x; Figure 7) for supporting the lowest tablet (bottommost tablet) in the tablet guide path (5).
Yuyama does not disclose a tablet support table raising and lowering mechanism for raising and lowering the tablet support table.

Harwood discloses a dispenser apparatus (1; Figure 1) wherein a tablet support table raising and lowering mechanism (3) for raising and lowering the tablet support table (article resting perimeter surface of 2; Figure 1), wherein a distance between a partitioning member (6) and the tablet support table (article resting perimeter surface of 2; Figure 1) can be adjusted by the tablet support table raising and lowering mechanism (3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yuyama to include a tablet support table raising and lowering mechanism for raising and 

Referring to claim 3.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the tablet support table (3x; Figure 7) has an inclined surface (see inclined surface of 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) below the partitioning member (7) and is formed so that the tablet falls down on the inclined surface (see inclined surface of 3x; Figure 7) and is discharged from the tablet discharging hole (8).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.